October 9, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
      FEDERAL HOME LOAN MORTGAGE CORPORATION, Appellant

NO. 14-13-00109-CV                          V.

   TRINH PHAM, KATHERINE CRAWFORD & GARY BLOCK, Appellees
                ________________________________

       This cause, an appeal from the judgment in favor of appellees, Trinh Pham,
Katherine Crawford & Gary Block, signed December 9, 2012, was heard on the
transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED.

      We order appellant, Federal Home Loan Mortgage Corporation, jointly and
severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.